Opinion by
Head, J.,
The single question involved in this appeal is clearly stated in the opinion filed by the learned court below. Its answer depends on a proper interpretation of Paragraph E, Section 306, of the Workmen’s Compensation Act. We are convinced the learned court below reached the correct conclusion and the opinion filed by him furnishes reasons satisfactory to us in support of that conclusion. We therefore overrule the assignments of error and dismiss the appeal at the costs of the appellant.